COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Eric Lynn Baumgart v. Phillip Douglas Archer, KPRC-TV Channel 2,
                          Graham Media Group, Houston, Inc., Graham Media Group, Graham
                          Holdings Company

Appellate case number:    01-18-00298-CV

Trial court case number: 2017-83349

Trial court:              157th District Court of Harris County

        Appellant has filed a motion requesting that this court (1) abate this appeal until a
supplemental reporter’s record containing the trial court’s June 29, 2018 hearing is filed and (2)
extend the deadline to file appellant’s brief to 30 days from the date the supplemental reporter’s
record is filed. A supplemental reporter’s record containing the June 29, 2018 hearing was filed
on September 10, 2018. Accordingly, we deny appellant’s motion to abate and order appellant’s
brief to be filed no later than October 1, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                     Acting individually


Date: September 18, 2018